Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in excerpts from independent claims 1, 11, and 14:

(From claim 1): “wherein the second mesh element is divided into a center area corresponding to the hub of the cooling fan, an annular area corresponding to an area in which the blades of the cooling fan rotate, and an outermost area corresponding to the front of the fan shroud surrounding the blades; and wherein mesh openings in the annular area are smaller than mesh openings in the center area and mesh openings in the outermost area”

(From claim 11): “wherein the second mesh element is divided into a center area corresponding to the hub of the cooling fan, an annular area corresponding to an area in which the blades of the cooling fan rotate, and an outermost area corresponding to the front of the fan shroud surrounding the blades; and wherein mesh openings in the annular area are smaller than mesh openings in the center area and mesh openings in the outermost area”

(From claim 14): “the second mesh element comprising a center area having second mesh openings, an annular area surrounding the center area, the annular area having third mesh openings, and an outermost area surrounding the annular area, the outermost area having fourth mesh openings”

The closest prior art is considered to be Shidara et al. (WO 2019/073694 A1); see the detailed rejection of 27 September 2021. Shidara discloses a fan assembly with a generally similar movable screen which is wound on and off of rollers to change the mesh in front of the fan.
However, the amended language added to each claim, further limiting each claim as to the specific structural details of portions of the “second mesh element” (see the excerpts noted above) provide sufficient detail to set the instant application apart from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747